Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US16/769,260 filed on 06/03/2020 which is a 371 of PCT/IL2018/051336 filed on 12/06/2018 which claims US priority benefit of US Provisional 62/595,602 filed on 12/07/2017.
	Claim 19 is cancelled.
	Claims 1-18 are pending and under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, US Provisional Application 62/595,602, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, claims 8 and 16, the ‘602 Provisional does not disclose the gRNA sequences of SEQ ID NOs 11-21.
Therefore, claims 8 and 16 receive priority to 12/06/2018, the filing date of PCT/IL2018/051336. 
Claims 1-7, 9-15, and 17-18 receive priority to 12/07/2017.
Information Disclosure Statement
	The IDS statements filed on 08/17/2021 and 12/08/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the G2019S mutation" in line 2.  There is insufficient antecedent basis for this limitation in the claim because there is no prior reference to a G2019S mutation in claim 1 from which claim 2 depends.  Also, there is not a sequence identified by a SEQ ID NO indicating what sequence correlates to the G2019S mutation.
Claim 6 recites the limitation "said G2019S mutation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no prior reference to a G2019S mutation in claim 1 from which claim 6 depends.  Also, there is not a sequence identified by a SEQ ID NO in the claim indicating what sequence correlates to the G2019S mutation.
Claim 11 recites the limitation "the G2019S mutation" in line 2.  There is insufficient antecedent basis for this limitation in the claim because there is no prior reference to a G2019S mutation in independent claim 10 from which claim 11 depends.  Also, there is not a sequence identified by a SEQ ID NO in the claim indicating what sequence correlates to the G2019S mutation.
Claim 12 recites the limitation "said G2019S mutation" in line 2.  There is insufficient antecedent basis for this limitation in the claim because there is not a sequence identified by a SEQ ID NO in claim 12 or claims 10-11 upon which claim 12 depends indicating what sequence correlates to the G2019S mutation.

Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in the analysis of enablement: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) and also MPEP §§ 2164.01(a) and 2164.04.
The claims are drawn to a method of treating Parkinson’s Disease characterized by the presence of a mutant allele of LRRK2 gene in a subject by administering to the subject a CRISPR-Cas-gRNA system, the gRNA specifically binding to the mutant allele of the LRRK2 gene and a CRISPR endonuclease.  The base claim 1 is broad to any mutant allele of LRRK2 gene in a subject by administering to the subject a CRISPR-Cas system gRNA which specifically binds to the any mutant allele of the LRRK2 gene and a CRISPR endonuclease.  Certain dependent claims require that the mutant allele comprises the G2019S mutation.  Claims 7-9 require that the gRNA comprises one of the sequences of SEQ ID NO: 3-7 and 11-21.
The nature of the invention relies upon making and using a CRISPR gRNA system in a human patient having Parkinson’s Disease having any mutant allele (or the G2019S mutant allele) to treat Parkinson’s Disease.  The nature of the invention is in an unpredictable art.
A review of the patent and non-patent literature indicates that the state of the art was unpredictable before the effective filing date of the claimed invention whether a given sequence of gRNA would be functional to treat Parkinson’s Disease.  Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art. The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP § 2164.05(b). The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification.
While the level of one of ordinary skill practicing the invention would be high, the level of predictability is considered variable as evident in the prior art discussed above and is not considered to provide sufficient enablement to practice the claimed invention.  For example, on page 4 of the instant specification the references of Capon et al (Biol. Open 6, 125-131; 2017) and Christie et al (Sci. Rep. 7, 16174; 2017) are cited as examples of the state of the art.  The instant specification states that “[p]revious studies have shown that targeting an allele caused by a SNP by choosing a gRNA sequence containing the variated nucleotide is not a clinical option, since it results in a non-specific knockdown of both the mutant alleles and the wild-type allele. The specification continues that “[b]oth the wild-type and the mutant allele are down-regulated to the same degree”.  Because the state of the prior art does not provide evidence of the degree of predictability for treating Parkinson’s Disease, one of ordinary skill in the art would look for guidance or direction in the instant specification.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.” (MPEP 2164.03).
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004).
In the instant case, the specification provides guidance regarding using SEQ ID NO:3-7 for targeting a G2019S mutation.  Specifically, Figures 1-5 show using SEQ ID NOs: 3-7 for hybridizing to a G2019S mutant sequence.  
However, the instant specification lacks any working example of using these gRNAs for treating Parkinson’s Disease in a subject.  The specification does not disclose any working examples of using these exemplary gRNAs in an animal model or even in a cell model.
While the MPEP 2164.02 states the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation, the lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). 
Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO-2014/186585 published November 20, 2014.
Regarding claim 10, WO-2014/186585 discloses a gRNA which specifically binds to a mutant allele of LRRK2.  (See Table I, SEQ ID NO: 72).  
Regarding claim 11, WO-2014/186585 discloses that the mutant allele of LRRK2 comprises the G2019S mutation.  (See paragraphs 0065-0066). 
Regarding claim 17, WO-2014/186585 discloses a gRNA which specifically binds to a mutant allele of LRRK2 with a CRISPR/Cas system comprising a CRISPR endonuclease and a CRISPR endonuclease. (See Table I, SEQ ID NO: 72; paragraphs 0065-0066).  
Thus, WO-2014/186585 anticipates claims 10-11, and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2014/186585 published November 20, 2014 as applied to claims 10-11 and 17, above, in view of Courtney et al in “CRISPR/Cas9 DNA cleavage at SNP-derived PAM enables both in vitro and in vivo KRT12 mutation-specific targeting.” (Gene therapy 23,No 1, 2016, page 108; IDS reference) in view of WO2012087756-A1 (as evidenced by attached Score result for WO2012087756-A1.
Claims 10-11 and 17 are anticipated by WO-2014/186585 for reasons provided above. 
Regarding claim 10, WO-2014/186585 discloses a gRNA which specifically binds to a mutant allele of LRRK2.  (See Table I, SEQ ID NO: 72).  
Regarding claim 11, WO-2014/186585 discloses that the mutant allele of LRRK2 comprises the G2019S mutation.  (See paragraphs 0065-0066). 
Regarding claim 17, WO-2014/186585 discloses a gRNA which specifically binds to a mutant allele of LRRK2 with a CRISPR/Cas system comprising a CRISPR endonuclease and a CRISPR endonuclease. (See Table I, SEQ ID NO: 72; paragraphs 0065-0066).  
However, WO-2014/186585 differs from claims 12, and 14-16 in that it does not disclose that a Protospacer adjacent motif (PAM) sequence utilized by said gRNA comprises the G2019S mutation nor does it disclose a sequence comprising the instant SEQ ID NO: 4.
Regarding claim 12, Courtney discloses in vivo gene-editing results in a novel PAM (entire article; page 111 left col, first paragraph).  WO-2014/186585 discloses a gRNA comprises the G2019S mutation and incorporating the 20 nucleotides 5’ of the novel PAM into an sgRNA.  Thus, WO-2014/186585 in view of Courtney render obvious a Protospacer adjacent motif (PAM) sequence utilized by a gRNA comprises the G2019S mutation.   The level of skill in the art was high before the effective filing date of the presently claimed invention.  One of ordinary skill in the art having the WO-2014/186585 and Courtney references would have been motivated to use a novel PAM for constructing gRNAs to target G2019S mutant alleles for the rationale of testing for successful gene-editing in human cells and animal models for potential use in treating Parkinson’s Disease.  It would have been obvious to combine these elements of the cited references because both are in the field of therapeutic gene-editing using CRISPR/Cas-gRNA systems.  In view of the high skill level in the art it is considered that one of ordinary skill in the art would have had a reasonable expectation of suggest to make a gRNA designed to target G2019S mutant allele with the PAM design of Courtney to arrive at the invention of the present claim 12.
Regarding claims 14-16, WO-2014/186585 differs from these claims because while disclosing a gRNA comprises the G2019S mutation it does not disclose the gRNA comprises SEQ ID NOs: 4, for example.  
WO2012087756-A1 discloses a sequence having 100% identity to instant SEQ ID NO: 4. (See attached Score result for WO-2014/186585).
The level of skill in the art was high before the effective filing date of the presently claimed invention.
One of ordinary skill in the art having the WO-2014/186585 reference would have been motivated to use a sequence comprising instant SEQ ID NO: 4 as a type of CRISPR/Cas for the rationale of testing for successful gene-editing in human cells and animal models for potential use in treating Parkinson’s Disease because WO2012087756-A1 discloses it is a sequence of a G2019S mutant allele.  Further, Courtney et al disclose how to design an effective PAM sequence in the design of a functional gRNA to be used for targeting mammalian cells in vivo.
The level of skill in the art was high before the effective filing date of the presently claimed invention.  
One of ordinary skill in the art having the WO-2014/186585, Courtney and  WO2012087756-A1 references would have been motivated to use a novel PAM for constructing gRNAs to target G2019S mutant alleles comprising the instant SEQ ID NO:4 for the rationale of testing for successful gene-editing in human cells and animal models for potential use in treating Parkinson’s Disease.  
It would have been obvious to combine these elements of the cited references because all are in the field of therapeutic gene-editing using CRISPR/Cas-gRNA systems.  
In view of the high skill level in the art it is considered that one of ordinary skill in the art would have had a reasonable expectation of suggest to make a gRNA designed to target G2019S mutant allele comprising instant SEQ ID NO: 4 with the PAM design of Courtney to arrive at the invention of the present claims 14-16.

Claims 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2014/186585 published November 20, 2014 as applied to claims 10-11 and 17, above, in view of Zhang et al (Science advances Vol 3, No. 4, 2017; IDS reference).
Claims 10-11 and 17 are anticipated by WO-2014/186585 for reasons provided above.  However, WO-2014/186585 differs from the present claim 18 in that it does not teach CRISPR endonuclease Cpf1.
Zhang et al discloses that CRISPR endonuclease Cpf1 was successfully used for correction of muscular dystrophy mutations in human cardiomyocytes and mice.
The level of skill in the art was high before the effective filing date of the presently claimed invention.
One of ordinary skill in the art having the WO-2014/186585 reference would have been motivated to use a Cpf1 as a type of CRISPR/Cas for the rationale of testing for successful gene-editing in human cells and animal models for potential use in treating Parkinson’s Disease.
It would have been obvious for one of skill in the art to do so because Zhang discloses it was successfully used in mice and human cells.
In view of the high skill level in the art, it is considered one of ordinary skill in the art would have had a reasonable expectation of success to make a gRNA which specifically binds to a mutant allele of LRRK2 in a CRISPR/Cpf1 gene-editing system.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Keravala et al in US2021/0230631 (published 07/29/2021, with priority to US Provisional 62/664,006 filed on  04/27/2018).  Note claim 16 receives priority to 12/06/2018. (See Priority section above for explanation).
Claim 16 is drawn to a gRNA which specifically binds to a mutant allele of LRRK2 comprising a nucleic acid sequence selected from SEQ ID NOs: 3-7 and 11-21.
Keravala et al teach using CRISPR/Cas-based gene editing including gRNAs targeting genes related to Parkinson disease. Keravala et al teaches the G2019S mutation in the LRRK2 gene is a gene related to Parkinson disease.  For example, in Table 6, Keravala et al disclose that G2019S mutation of the human LRRK2 gene is a mutant related to Parkinson’s Disease.  (Keravala cites Table 2 of Creed et al, 2018).  Keravala et al teaches in Table 1 that reference SEQ ID NO: 4 is the LRRK2 (aka PARK8 sequence). Keravala et al disclose on page 61 under Heading Section “2. gRNAs” that the DNA-binding segments of the gRNA sequences bind to a target DNA sequence that is 100% identical to a target DNA within a target locus of a target gene selected from those listed in Table 1.  Table 1 of Keravala lists that reference SEQ ID NO: 4 is the LRRK2 (aka PARK8 sequence).
The level of skill in the art was high before the effective filing date of the presently claimed invention.
One of ordinary skill in the art having the Keravala reference would have been motivated to make a gRNA targeting the G2019S mutation of the human LRRK2 gene for the rationale of Keravala for replacing the mutant gene related to Parkinson’s disease with functional wild-type LRRK2 for the rationale of testing such gRNA constructs for treating Parkinson’s disease.
It would have been obvious for one of skill in the art to do so because Keravala et al provide the LRRK2 sequence and explicitly state making gRNAs to target the mutations involved in Parkinson’s disease and explicitly disclose that the G2019S mutation of the human LRRK2 gene is a gene related to Parkinson’s disease.
In view of the high skill level in the art, it is considered one of ordinary skill in the art would have had a reasonable expectation of success to make a gRNA which specifically binds to a mutant allele of LRRK2 comprising a nucleic acid sequence selected from SEQ ID NOs: 3-7 and 11-21 because these sequences are part of the G2019S mutation of the human LRRK2 gene.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Related art not applied in this office action but which may be applied in a future office action if applicable:
Wang et al (Molecular Therapy Nucleic Acids 2016);
Vetchinova et al (Bulletin of Experimental Biology or Medicine, Vol 165, No. 3 July 2018); and 
Qing et al (Stem Cell Research, Vol 44, 2017; pages 44-50).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658